Portions of the text marked with [*****] have been redacted for confidential
treatment. The redacted information has been excluded because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.


BUTADIENE SALES CONTRACT (EUROPE)
BETWEEN

DOW EUROPE GMBH

Bachtobelstrasse 3

8810 Horgen, Switzerland

(“Seller”)
AND

TRINSEO EUROPE GMBH

Zugerstrasse 231

8810 Horgen, Switzerland

(“Buyer”)



(Each of Buyer and Seller a “Party”, and collectively, the “Parties”)



Seller agrees to sell and supply to Buyer the Product described in this Contract
out of the production plants of Dow Benelux B.V. Terneuzen, the Netherlands and
Dow Olefinverbund GmbH Boehlen, Germany or any alternate source subject to
qualification, and Buyer agrees to purchase and receive from Seller such Product
into Buyer's Product consuming plants in Terneuzen, Rheinmuenster, Hamina,
Norrkoeping, or Schkopau according to the TERMS AND CONDITIONS set out below.

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





1.

Product

Butadiene

2.

Specification

Dow standard sales specification 12852-S for all Buyer's Product consuming
plants except for Rubber. Specification attached hereto as Appendix A and made
part of this Contract.

Customer specification 12852-C101 for Buyer's Product consuming Rubber plants ex
Terneuzen. Specification attached hereto as Appendix B and made part of this
Contract.

Customer specification 12852-C100 for Buyer's Product consuming Rubber plants ex
Boehlen. Specification attached hereto as Appendix C and made part of this
Contract

3.

Quantity

Buyer shall buy a minimum quantity of [*****] MT/calendar year ("Minimum
Quantity") and Seller shall sell a maximum quantity of [*****] MT /calendar year
("Maximum Quantity"). Included in the Minimum Quantity is the Product Quantity
produced by Seller at its Boehlen Facility, which shall be separately referred
to as “Boehlen Quantity”

If Seller has additional quantities available to offer to Buyer in Boehlen and
Buyer is willing to buy, Seller will provide Buyer with first right of refusal
to buy such additional quantity of Product under the terms of this contract

The quantity is determined on basis VAC with reference to Section 21.

4.

Price/Currency

EXCLUSIVE OF VAT



The following price formula shall apply, invoiced in EUR/MT:

The base price will be negotiated by Buyer and Seller on the 25'th of the month
for the following month. If Buyer and Seller fail to agree on the base price for
any month, the base price will be equal to the ICIS Northwest Europe Contract
Price for butadiene for the month in question. The base price will be adjusted
to an FCA price before adding actual freight, by means of the following formula:

[*****] + actual freight to the receiving site

Where actual freight is the rail freight from Terneuzen to rail served sites,
the shipping cost to [*****], or pipeline transfer costs from either Boehlen or
Terneuzen for deliveries to Latex Terneuzen or Rubber Schkopau.

Where [*****] fee represents an average freight cost for Butadiene sellers in
NWE and will be adjusted annually with inflation.

Should the ICIS mechanism move to an FCA basis, the [*****] freight adjustment
will no longer be applied, and the formula will be as follows:

[*****] + actual freight to the receiving site

At the end of the first eighteen (18) month period and each thirty- six (36)
month period thereafter, upon at least twelve (12) months prior written notice
by either Buyer or Seller, Seller and Buyer shall reserve the right to negotiate
in good faith a mutually agreeable alternative to the above price mechanism. In
the event that the Parties are unable to agree upon an alternative price
mechanism within thirty (30) days after initiating negotiations, then Buyer and
Seller must elevate the negotiations to senior management of each Party.

If senior management cannot reach agreement within thirty (30) days of
elevation, then the pricing negotiation becomes a dispute to be arbitrated by a
reputable industry consultant, such as IHS, to be mutually agreed upon by Buyer
and Seller; provided, however, that during periods of such arbitration the price
mechanism shall continue under the then current price mechanism until the
resolution of such arbitration. Fees and costs for the arbitrator shall be
shared equally between Buyer and Seller. The decision by the arbitrator shall be
the new price starting on the date the arbitrator issues the decision and shall
continue for the next thirty-six (36) month period. For the avoidance of doubt,
Section 33 shall not apply to a pricing dispute pursuant to this Section 4.

In the event any of the indices referenced above ceases publication, stops
reporting on Butadiene, materially changes its format for price reporting, or
modifies the fundamental basis for price reporting, Seller and Buyer reserve the
right to negotiate in good faith a mutually agreeable alternative to the above
price mechanism. In the event that the

Page 2 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





Parties are unable to agree upon an alternative price mechanism within thirty
(30) days after initiating negotiations, then Buyer and Seller must elevate the
negotiations to senior management of each Party. If senior management cannot
reach agreement within thirty (30) days of elevation, then the pricing
negotiation becomes a dispute arising under this Contract and is settled
pursuant to the terms of Section 33.



5.

Period of Contract

This Contract is effective as of January 1, 2021 and shall continue to be in
effect for five (5) years. At the expiry of the initial five-year period, the
Contract will be extended for two (2) year periods thereafter unless terminated
by either Party with at least twelve (12) months written notice prior to the end
of the initial five-year period or any subsequent two-year extension period; all
the above without prejudice to any other right of termination a Party may have
in accordance with the terms hereof, including any termination rights in
accordance with Section 17 of this Contract.



6.

Delivery Terms

Incoterms 2010

CIF Hamina

CIP Rheinmuenster,

CIP Norrkoeping,

DDP Terneuzen,

CIP Schkopau for rail car deliveries ex Terneuzen,

DDP Schkopau for the Boehlen Quantity

The Parties agree to change to Incoterms 2020 delivery terms, as soon as both
Parties have implemented Incoterms 2020 in their respective organizations and
then amend this Contract accordingly.

7.

Delivery schedule

Each calendar month, Buyer shall purchase [*****] of the Minimum Quantity of
Product as set forth in Section 3 of this Contract (“Monthly Minimum”) and
Seller shall sell in each month up to [*****] of such Maximum Quantity (“Monthly
Maximum”). Buyer agrees to buy and accept, and Seller agrees to sell and deliver
Product throughout each month as in commercially reasonable on this ratable
basis. Buyer shall provide Seller a forecast of Product demand for the next
calendar year by the fourth quarter of the then-current year which will also set
forth the volume split between delivery locations. Additionally, as further set
out in Section 11 of this Contract, Buyer shall provide Seller a rolling three
(3) month forecast provided at least five (5) business days before the end of
each calendar month. Volume to be split between delivery locations according to
the rolling three (3) month forecast provided by Buyer. The provisions of this
Section 7 are subject to reductions in the relevant quantities (a) as provided
in Section 26 , (b) a failure of Seller to deliver product in accordance with
the quality specifications, (c) non-purchases of Product due to the fault of
Seller, or (d) for any reasons set forth in Sections 18 of this Contract. The
Seller acknowledges that Seller's sole and exclusive remedy for breach by Buyer
of this Section 7 is as set forth in Sections 10 and 11 of this Contract

Seller shall inform Buyer and Buyer shall inform Seller without undue delay of
any circumstances which could potentially prevent or delay the manufacturing,
delivery or offtake of volumes indicated. Both Parties shall work together on
remediation measures to mitigate those effects.

8.

Mode of delivery

[*****] Rail to Schkopau, Rheinmuenster, Norrkoeping, with Railcar deliveries in
Seller's or third-party rail tank cars, Pipeline transfer to Terneuzen and
Schkopau

9.

Payment terms

[*****] days end of month of delivery for pipeline and railcar delivery and net
[*****] days date of invoice for all other shipment method





Page 3 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





10.Remarketing fee

Should Buyer fail to purchase at least the Minimum Quantity during any calendar
year, then Seller´s sole remedy shall be to collect from Buyer [*****] as
liquidated damages and not as a penalty, on a Product quantity equal to the
difference between the Minimum Quantity and the quantity actually purchased by
Buyer during such calendar year(“Quantity Gap”). In calculating the Quantity Gap
the applicable Minimum Quantity shall be deemed reduced with any quantities not
purchased or  delivered hereunder as a result of (a) the Seller’s failure to
supply (except in the case of a planned shutdown as set forth in Section 17.1 of
this Contract), (b) any reasons set forth in Section 18 of this Contract, (c) a
Force Majeure event according to Section 26 of this Contract and (d) any amount
of Product for which Buyer has made payment under Section 11 of this Contract.

The Re-Marketing Fee under this Section 10 is intended to permit Buyer to
optimize manufacturing operations in its consuming facilities, but is not
intended to permit Buyer to replace the minimum quantities of Product required
to be purchased from Seller under this Contract with other purchases of
butadiene obtained from third parties.

Should Seller fail to supply at least the Minimum Quantity during any calendar
year, then Buyer’s sole remedy shall be to collect from Seller [*****] as
liquidated damages and not as a penalty, on a Product quantity equal to the
difference between the quantity ordered by Buyer and the quantity actually
supplied by Seller during such calendar year (“Seller’s Quantity Gap”). In
calculating the Seller’s Quantity Gap the applicable Minimum Quantity shall be
deemed reduced with any quantities not purchased or  delivered hereunder as a
result of (a) the Buyer’s failure to order and purchase at least the Monthly
Minimum (except in the case of a planned shutdown as set forth in Section 17.1
of this Contract), (b) any reasons set forth in Section 18 of this Contract, and
(c) a Force Majeure event according to Section 26 of this Contract.

If during any month Seller failed to sell and deliver any ordered quantity up to
the Monthly Maximum, Seller shall have the option to offer such quantities in
the following months in addition to any quantities ordered by Buyer (“Additional
Quantity”). If Buyer does not purchase and take any Additional Quantities
offered by Seller, such quantities not purchased and taken shall be deducted
from the Minimum Quantity for the calculation of Seller’s Quantity Gap.  



11.Binding Forecast

Buyer shall provide Seller a rolling three (3) month forecast for all delivery
locations at least five (5) business days before the end of each calendar month.
The first month of any rolling 3-month forecast is binding ("Binding Forecast").

Buyer commits to purchase any Boehlen pipeline quantity supplied up to a maximum
volume of [*****] Mt per month. In case of non-compliance with such purchase
obligation (for reasons other than (a) as provided in Section 26, (b) failure of
Seller to deliver product in accordance with specifications, and (c) non
purchase of Product occurs at the fault of Seller, then Buyer shall pay the
price of Product multiplied by the difference between the Boehlen monthly
pipeline production Seller could have supplied, but not more than [*****] Mt per
month, and the quantity of Product actually purchased by Buyer in the applicable
calendar month.

12.Vessel Nomination



Seller shall nominate the vessel to the Logistics Department of Buyer within
minimum 5 working days prior to the commencement of the laycan at load port.



The nomination shall be accepted by Buyer within 48 hours from the day of
nomination or by 17:00 hours CET on a [*****] working day prior to the
commencement of the laycan, whichever occurs first. For the sake of clarity,
“working day” means, between 09:00 hours and 17.00 hours CET, on a day other
than a Saturday, Sunday or Bank holiday.





Page 4 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





13.Product Analysis

Seller, for any volumes of Product delivered by seagoing vessel and rail, will
provide Buyer with a certificate of analysis representative of the Product
supplied to the custody of the carrier. For this purpose Buyer will ensure, at
any time during the period of this Contract, that Seller (Commercial/Logistic
Department) is aware of, at the time of delivery of the Product, the valid
contact information to receive such certificate of analysis.



14.Inspection for Deliveries by Sea

14.1. Quantity Inspection at Load Port

An independent surveyor reasonably acceptable to both Parties shall be appointed
by Seller at load port. The independent surveyor shall be instructed to make the
full quantity inspection report including load readiness available to both
Seller and Buyer regardless of the Party paying the inspection cost. The cost
shall be for the account of Seller.

14.2. Quality Inspection at Load Port

Buyer reserves the right, regardless of the Party paying the inspection cost, to
request and receive a quality inspection report on composite of ship's tanks
after load or of the shore line as performed by an independent surveyor at load
port acceptable to both Parties. The independent surveyor shall be appointed by
Seller. The cost shall be for the account of Buyer.

14.3. Quantity Inspection at Discharge Port

Seller reserves the right to request and receive from Buyer a full quantity
inspection report as performed
by an independent surveyor at discharge port. The independent surveyor shall be
appointed by Buyer.

The cost shall be for the account of Buyer.



15.Ship Requirements

The ship shall meet all relevant legislation and all load and discharge port
regulations and safety standards and shall comply with the requirements of the
International Code for the Security of Ships and of Port Facilities (ISPS Code).
If the ship does not meet all such requirements, or is deemed unsafe, then the
ship may be refused. The Party nominating the ship shall be liable for all
damages (consequential damage is excluded) and costs resulting from the
non-compliance with this article. A ship may not be substituted without written
consent of the other Party.



16.Laytime & Demurrage

Laytime and demurrage is calculated at the rate confirmed in the accepted
barge/vessel nomination.

Any claim with supporting documentation shall be submitted within the following
time bar:

● 30 days of the date of completion of discharge from the barge (completion of
discharge date = day 1).

● 90 days of the date of completion of discharge from the seagoing vessel
(completion of discharge date = day 1).

Claims delivered after the number of days set forth in this paragraph shall be
deemed to be waived and no claim may be brought in respect of them. Demurrage
shall only be payable if actually claimed and invoiced by the barge/vessel owner
and in no event shall demurrage be payable exceeding the amount actually
incurred and invoiced by the barge/vessel owner. 

The invoice for the claim is issued upon acceptance. Demurrage is payable 30
days after date of invoice.



Page 5 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





17.Planned Maintenance Turnarounds and Permanent Shutdown

17.1. Planned Maintenance Turnarounds

17.1.1. Seller Planned Maintenance Turnarounds

In the event of a planned Ethylene Cracker or Butadiene extraction unit
turnaround, Seller reserves the option to cancel supply under this Contract at
the affected site or sites in association with the shutdown period; provided,
that Seller gives Buyer at least [*****] months advance notification in writing
of the planned shutdown period. The Parties agree that any [*****] month notice
provided under this Section by Seller is not binding and the shutdown notice is
for planning purposes only and subject to adjustment by Seller if it gives
ninety (90) days notice prior to the planned shutdown date. Unless otherwise
agreed between the Parties, any quantities not delivered in association with the
shutdown shall be deducted from the annual quantity. In the event Seller and
Buyer mutually agree to recover any lost volume, the Parties will develop a
mutually acceptable schedule.

17.1.2. Buyer Planned Maintenance Turnarounds

In the event of a planned shutdown at Buyer's butadiene consuming facilities at
the delivery locations listed in Section 6 of this Contract, Buyer reserves the
option to cancel supply under this Contract at the affected site or sites in
association with the shutdown period provided Buyer gives Seller at least
[*****] months advance notification in writing of the planned shutdown period.
The parties agree that any [*****] month notice provided under this Section by
Buyer is not binding and the shutdown notice is for planning purposes only and
subject to adjustment by Buyer if it gives ninety (90) days notice prior to the
planned shutdown date. Unless otherwise agreed between the Parties, any
subsequent quantities not delivered in association with the shutdown shall be
deducted from the annual quantity. In the event Seller and Buyer mutually agree
to recover any lost volume, the Parties will develop a mutually acceptable
schedule.

17.2. Permanent Shutdown

17.2.1. Seller Permanent Shutdown

In the event that Seller decides to permanently shut down, close, sell, or
liquidate Seller's Ethylene Cracker or Butadiene extraction unit located at
either Terneuzen or Boehlen, Seller reserves the option to unilaterally and
permanently cancel supply under this Contract at the affected site or sites or
terminate this Contract with no penalty upon six (6) months advance written
notice (but 12-month notice in case of shutdown of the Boehlen facility). In the
event that Seller is no longer manufacturing or supplying or selling Butadiene
on a global basis due to the sale of the related business, cessation of
operations or shutdown or sale of various assets, Seller may terminate this
Contract with no penalty upon six (6) months written notice.

Seller should communicate Buyer any intended change of usage for the pipeline
currently transporting butadiene from Boehlen to Schkopau site with at least 2
years notice. This notice does not apply if the changes are caused by permanent
shutdown, close, sell or liquidation of Seller’s Ethylene Cracker in Boehlen or
Butadiene extraction unit.

17.2.2. Buyer Permanent Shutdown

In the event that Buyer decides to permanently shutdown or close Buyer's
butadiene consuming facilities located at the delivery locations listed in
Section 6 of this Contract, Buyer reserves the option to unilaterally and
permanently cancel supply under this Contract at the affected site or sites or
terminate this Contract with no penalty upon six (6) months written notice (but
12-month notice if the shutdown impacts the Boehlen Quantity).





Page 6 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





17.3

Seller and Buyer Cooperation

Seller and Buyer agree to use reasonable best efforts to coordinate planned
shutdowns of Seller's Ethylene Cracker or Butadiene extraction unit and Buyer's
Product consuming facilities to optimize downtime and minimize the impact of
shutdowns on the operations of Seller and Buyer.

18.Product Availability

Buyer acknowledges that the Product supplied under this Contract is a co-product
of Sellers cracking operation for the production of Ethylene and Propylene. In
the event that Seller decides at any time to reduce its cracking operation for
any reason, the quantity specified in this Contract may be reduced at Seller's
option without any liability to Seller. In the event that Seller elects at any
time to change the feedstock for cracker operation which reduces the co-product
production, the quantity specified in this Contract may be reduced at Seller's
option proportionally to the reduction of the co-product production without any
liability to Seller.

19.Interpretation of Trade Terms

Trade terms shall be interpreted in accordance with INCOTERMS 2010. Title shall
pass to Buyer at the same time as the risks of loss or damage under INCOTERMS
2010. If this Contract does not specify trade terms as defined in INCOTERMS
2010, title and risk of loss shall pass to Buyer upon delivery into the custody
of the carrier.

20.Payment and Payment Value Date

(I) Payment in the currency agreed hereunder is essential (in specie). Payment
is valid only if made in such currency and in accordance with Seller’s payment
instructions. (II) If payment due date falls on a Saturday or on a holiday other
than a Monday, payment shall be made on the last preceding banking day. If
payment due date falls on a Sunday or a holiday on a Monday, payment shall be
made on the next banking day. (III) Buyer agrees with Seller’s right to set off
any amounts owed by Seller or its affiliates to Buyer with any amounts owed by
Buyer hereunder.

21.Determination of Invoice Quantity of Product

The quantity of the Product to be invoiced shall be determined at load point in
accordance with the methods and procedures applicable to deliveries of the
Product and the Shipment Method defined in this Contract or in accordance to the
results of an independent surveyor acceptable to both Parties. An independent
surveyor acting on behalf of Buyer, at Buyer’s expense, shall have the right to
verify, under an appropriate secrecy agreement, Seller’s calibration procedures
and measurement records of Seller’s meters. In case of dispute, the results of
an independent surveyor shall be final and binding to both Parties.

22.Seller’s Commitments

22.1

Seller undertakes that the Product at the time of delivery meet the agreed
Specifications. All descriptions, illustrations, performance and technical data,
weights and the like, contained in any promotional or technical literature
issued by Seller are subject to variation without notice and are not designed to
constitute Specifications.

22.2

Seller will supply Buyer with the current Material Safety Data Sheets (MSDS)
regarding the Product.

22.3

Seller will convey the Product with good title, free from any lawful lien or
encumbrance.





Page 7 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





23.Responsible Practices

23.1

Buyer will (I) familiarize itself with any product literature or information
Seller provides under Seller’s product stewardship program, including MSDS, (II)
follow safe handling, use, selling, storage, transportation and disposal
practices, including special practices as Buyer’s use of the Product requires
and instruct its employees, contractors, agents and customers in these practices
and (III) take appropriate action to avoid spills or other dangers to persons,
property or the environment. Seller may cancel this Contract on 15 days notice
if Buyer fails to comply with any of its commitments under this Section.



23.2

Notwithstanding the provisions of Section 25 hereof, Buyer will indemnify Seller
for all claims, damages and related costs, including reasonable attorney fees,
arising out of Buyer’s non-compliance with any of its commitments under Section
23.1 above.

24.REACH

Seller is aware of the REACH Regulation 1907/2006/EC ("REACH") and shall ensure
that the substances contained in the Product comply at all times with the REACH
requirements applicable to them, if any. To the extent required under REACH, the
substances contained in the Product are registered. If Buyer wishes Seller to
cover additional use(s) not already covered under the existing registration,
Seller in its sole discretion may update the registration, provided that (i)
Buyer provides all the information on the use(s) and exposure of the Product
needed for Seller to perform a realistic risk assessment of such use(s), (ii)
the risk assessment so made demonstrates that the risks of such use(s), if any,
can be adequately managed, and (iii) Buyer pays for each use identified for
coverage all costs and expenses accrued by Seller in this context.
Notwithstanding the above, Seller shall endeavor to notify Buyer if it was
decided not to cover use(s) identified by Buyer, as soon as reasonable possible.
To the extent the Product or any of the substances contained in the Product,
require authorization, Seller shall use its best efforts to ensure that in a
timely manner an authorization is obtained and maintained. In this respect,
Seller shall keep Buyer informed about the status of the authorization process,
including information on the inclusion on the candidate list and Annex XIV and
the information as specified in Article 57 of REACH.

25.Warranty/Liability

25.1

The commitments set out in Section 22 above are Seller’s sole warranties in
respect of the Product. Any other condition or warranty as to the quality of the
Product supplied under this Contract or fitness for any particular purpose
whether arising under statute or otherwise, is excluded.



25.2

In the event of any liability by either party whether arising from breach of
Contract or from statutes it is agreed that, to the extent permitted by
applicable law, the maximum amount of damages recoverable shall be limited to
the Contract price for the Product with respect to which damages are claimed. In
no event shall either Seller or Buyer be liable for indirect, consequential,
special, punitive or exemplary damages in connection with or arising out of this
Contract.



25.3

Nothing in this Contract shall limit either Party’s liability for grossly
negligent or intentional behaviour or for damages to life, body or health.



26.Force Majeure

In the event of accident, mechanical breakdown of facilities, fire, flood,
strike, labour trouble, riot, revolt, war, acts of governmental authority, acts
of God, or contingencies beyond the reasonable control of the Party affected,
all interfering with the performance of this Contract, the quantity of Product
provided for in this Contract shall be reduced by the amount so affected without
liability, but this Contract shall otherwise remain unchanged. The affected
Party shall decide at its reasonable discretion on the quantities of Product
affected and the allocation of the reduced quantities to be sold or purchased.
The Parties agree to retain absolute discretion on relation to allocation with
their respective affiliates, provided however that during an event subject to
this Section 26, Seller shall treat Buyer in the same manner as all other
contract customers for Product.



Page 8 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





The affected Party shall use all commercially reasonable efforts to mitigate the
effect of the Force Majeure event on the performance of its obligations. If
Seller has additional spot quantities of Product available at sites that are not
affected from the Force Majeure event, and it would not affect other contractual
or legal obligations Seller may have. Seller shall provide Buyer with refusal
priority right to buy such volumes.

In case of Force Majeure impacting Seller’s ability of supplying Trinseo
Terneuzen Latex: Seller has the option, in its sole discretion, to supply Buyer
with third party product or Seller may in mutual agreement with Buyer facilitate
bringing external third party barge volumes to Terneuzen tank by Buyer, provided
Buyer pays a compensation of [*****]/ton to cover for internal cost at Dow
Terneuzen (barge unloading, administration, tank storage and pipeline
transportation). If the third party product supplied by Seller does not meet the
Specifications, Buyer shall be entitled to refuse such product.

27.Non-performance



27.1

If Buyer fails to perform any of the terms of this Contract when due and fails
to remedy such failure within 5 business days upon the prior written notice of
Seller, Seller may, at its option, decline to make further deliveries against
this Contract, except for cash, or may recall or defer shipments until such
default is made good, or may treat such default as final refusal to accept
further shipments and cancel this Contract.



27.2

Seller reserves the right, without prejudice to Buyer’s liability to pay on the
due date, to charge interest on any overdue balance of a rate equal to the one
month Euribor interest on the last business day of the month preceding the date
of payment, plus five percent (5%) points. Such right is in addition and without
prejudice to any other rights Seller may have under this Contract.



28.Credit

In the event that Seller reasonably believes Buyer to be insolvent or that Buyer
will not or cannot pay Seller’s invoices, Seller may defer shipments require
cash payments or other security, or cancel this Contract. Seller will promptly
and by email, telecopy or letter notify Buyer of actions taken under this
clause. Buyer agrees to hold Seller harmless which shall include but is not
limited to all collection costs including reasonable attorney fees. Seller may
charge interest on all overdue amounts at the rate set forth in Section 28.2. In
case Seller defers shipments or takes other actions under this clause, Seller
will not be in default for delivery and Buyer shall not be entitled to revoke
any orders, rescind any purchase or supply agreement nor will Buyer be entitled
to any indemnification.

29.Severability of Provisions

Should any provision of this Contract be held invalid or unenforceable, the
validity and enforceability of the remaining provisions shall not be affected.
Any invalid or unenforceable provision shall be replaced with a new provision
which will allow the parties to this Contract to achieve the intended economic
result in a legally valid and effective manner.

30.Non-Waiver

Failure to exercise any rights under this Contract upon any occasion shall not
waive the right to exercise the same on another occasion

31.Assignment of Contract and/or claims

This Contract may not be assigned by Buyer by operation of law or otherwise
without the express written consent of Seller, which consent may only be
withheld if assignee is determined by Seller to be a competitor of Seller or any
of Seller Affiliates' businesses that are located at the sites subject to this
Contract or if Seller deems, in its reasonable discretion, that the assignee's
financial responsibility is unsatisfactory. Any assignment by Buyer must include
a prohibition on its assignee restricting any further assignment of this
Contract without the consent of Seller. Any attempted assignment without such
consent from Seller shall be null and void provided, however, that either Party
hereto shall be permitted to assign this Contract, in full or in part to any
wholly-owned Affiliate (including assigning some or all of Seller's obligations
hereunder, in which case such Affiliate may effect delivery of the Product and
invoice Buyer

Page 9 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





directly.) "Affiliate" means any subsidiary, legal entity, or joint venture in
which a Party hereto directly or indirectly holds an ownership interest of at
least 50%.

This Contract may not be otherwise assigned by Seller to any third party without
the consent of Buyer, except any assignment or partial assignment of this
Contract does not require consent of Buyer when such assignment is in connection
with a sale, conveyance, disposition, divestiture, contribution to a joint
venture by Seller of, or a similar transaction, including a merger,
consolidation, reorganization or other business combination involving Seller and
relating to, all or substantially all of the assets or properties of Seller to
which the subject matter of this Contract relates. Upon the assignment of this
Contract and the express assumption by the assignee of the assigned obligations
of Seller under this Contract through the execution of an assignment and
assumption agreement, Seller shall be released from all obligations and
liabilities under this Contract. In addition, both Seller and Buyer may assign
their respective claims under this Contract to third parties. Agreed quantities
and other terms shall not be affected by an assignment.

In the event Dow Europe GmbH or its Affiliates sell, convey, divest, or
contribute to a joint venture the Ethylene Crackers located at both Terneuzen
and Boehlen, then Dow Europe GmbH is obligated to assign this Contract to the
third party purchaser or the joint venture for which the assets were
contributed, except that only Dow Europe GmbH is subject to this assignment
obligation and such obligation does not transfer to any subsequent assignee who
were the third party purchaser or the joint venture for which the assets were
contributed.

32.Applicable Law & Jurisdiction

This Contract shall be governed by and construed in accordance with the laws of
Switzerland, with the exclusion of the Conflict of Law Principles. The United
Nations Convention on Contracts for the International Sale of Goods (1980) shall
not apply to this Contract.

The exclusive venue of any kind of legal proceedings regarding disputes among
the parties which cannot be settled amicably is Zurich Switzerland. However,
disputes regarding price payments may also be brought by Seller before any
competent court at Buyer’s place of incorporation or main office.

33.Controlling Terms & Amendments

By ordering any of the Products detailed in this Contract, Buyer agrees to all
the terms and conditions contained in this document which override any
additional or different terms or conditions included in Buyer's purchase order
or other documents or referred to by Buyer. Any amendments or additions to this
Sales Contract shall be valid only if agreed in writing by both Parties.

If there is an inconsistency between any of the provisions of this contract and
the provisions of the schedules, the provisions of this Contract shall prevail.

34.Confidential Information

34.1

Each Party agrees that any and all information which is obtained in connection
with the performance of this Contract (“Confidential Information”) shall be kept
in confidence and used solely for the purposes of this Contract. The Parties
further agree to use the same degree of care respecting the Confidential
Information received by it as used in preserving the secrecy of its own
confidential or proprietary business information. Neither Party shall disclose
the Confidential Information received by it to any person, including but not
limited to its own employees, Affiliates or employees of Affiliates unless they
are bound by confidentiality obligations at least as strict as those under this
Section 35.

34.2

Neither Party may disclose the Confidential Information received by it for a
purpose other than the performance of its obligations under this Contract. The
Parties’ obligations under this Section 35 shall survive expiration or
termination of this Contract for five (5) years.



Page 10 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





34.3

The obligations of this Section 35 shall not apply, however, to Confidential
Information which:

(a)

prior to transmission to the receiving Party was of general public knowledge or
becomes, subsequent to the time of transmission to the other Party, a matter of
general public knowledge, otherwise than as a consequence of a breach by the
receiving Party or its employees of its obligations hereunder;

(b)

was in the possession of the receiving Party in documentary form prior to the
time of disclosure by the disclosing Party, and was not acquired, directly or
indirectly from the disclosing Party and is held by the receiving Party free of
any obligation of confidence to the disclosing Party or any third party;

(c)

is received in good faith from a third party having the right to disclose it,
and who, to the best of the receiving Party’s knowledge, did not obtain the same
from the disclosing Party and who imposes no obligation of secrecy on the
receiving Party with respect to such information;

(d)

Confidential Information which any Party, as the case may be, is required to
disclose by any Authority, law or regulation, or on the basis of any applicable
judgment, order or decree of any court or governmental body or agency having
jurisdiction over the respective Party, including requirements to disclose
Confidential Information under United States securities laws, stock exchange
rules or pursuant to a request by the Securities and Exchange Commission.

35.Contact Persons

Seller:

Planning/Logistic Coordinator

R. COSTA / TERNEUZEN

TEL 0031-115627593 / 73023 EMAIL

rlcosta@dow.com

Commercial Coordinator

E. DEUBEL

HORGEN

TEL 0041-44 728 2113

EMAIL

edeubel@dow.com

Commercial Manager

M. SANTA-MARIA

MADRID

TEL 0034-91 7407757

EMAIL msantamaria@dow.com

Credit Manager

A. ALLOCCO TERNEUZEN

TEL 0031-115627589

EMAIL ahallocco@dow.com

Accounts Receivable

MARIAN BOS

TEL 0031115673743

Email mbos1@dow.com

Demurrage Coordinator Ship/Barge

EMAILFI2DEMR@DOW.COM

Buyer:





Planning/Logistic Coordinator

A. BOTH

TEL 0031-115672896

EMAIL aboth@trinseo.com

Commercial Coordinator

J. RAISON

HORGEN

TEL 0041 447183682

EMAIL : jraison@trinseo.com

Commercial Manager

A. CARRION

HORGEN

TEL 0041 78 603 2184

EMAIL: mcarrion@trinseo.com





Page 11 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





Dow Europe GmbH





______________________________







Dow Europe GmbH









Horgen, dated 3-3-2020



Trinseo Europe GmbH



Horgen, dated 29.6.2020



Dow Europe GmbH



/s/ Timothy M. Stedman

Timothy M. Stedman

Director

Trinseo Europe GmbH



/s/ Thomas Gallagher

Thomas Gallagher



Dow Europe GmbH





Page 12 of 21

--------------------------------------------------------------------------------

Graphic [tse-20200629xex10d1001.jpg]

Appendix A to Butadiene Sales Contract (Europe)



Date Printed:

2020-02-24



Effective Date:

03/09/2012

Supersedes Date:

01/10/2006

Name:

Butadiene





Specification Number:

000000012852

Previous Specified Material:

00012852



Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note

1,3-Butadiene

[*****]

WT%

ASTM D2593



1,2-Butadiene

[*****]

ppm wt

ASTM D2593



Methyl Acetylene

[*****]

ppm wt

ASTM D2593



Propadiene

[*****]

ppm wt

ASTM D2593



1-Butene

[*****]

WT%

ASTM D2593



2-Butene, cis-

[*****]

WT%

ASTM D2593



2-Butene, trans-

[*****]

WT%

ASTM D2593



Isobutylene

[*****]

WT%

ASTM D2593



Vinyl Acetylene

[*****]

ppm wt

ASTM D2593



alpha-Acetylenes

[*****]

ppm wt

ASTM D2593

1

Cyclopentadiene

[*****]

ppm wt

ASTM D2593





® ™ Trademark of The Dow Chemical Company ("Dow") or an affiliated company of
Dow

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note



C5 & Heavier HC



[*****]



ppm wt



ASTM D2593



2

Inhibitor (TBC)

[*****]

ppm wt

ISO 8176



Butadiene Dimer @ Depr

[*****]

ppm wt

ASTM D2426

3

Extraction Solvent

[*****]

ppm wt

ASTM E1140

4

Sulfur, Total

[*****]

ppm wt

ASTM D3246



Chlorides, Total

[*****]

ppm wt

UOP 779



Carbonyls as Acetald

[*****]

ppm wt

ASTM D4423

5

Methanol

[*****]

ppm wt

ASTM D4864



Ethanol

[*****]

ppm wt

ASTM D4864



Ammonia + Amines

[*****]

ppm wt

ASTM D4629



Peroxides, as H2O2

[*****]

ppm wt

ASTM D5799



Nonvolatile Residue

[*****]

ppm wt

ASTM D1025



Oxygen in Vapor Space

[*****]

% vol

ASTM D2504

6

Appearance

[*****]



Visual



Name:Butadiene

Specification Number:000000012852

Effective Date:03/09/2012





Page 14 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





Name:Butadiene

Specification Number:000000012852

Effective Date:03/09/2012



Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note



Water



[*****]



ppm wt



ASTM D1744





Final Testing Requirements Notes:

1

Alpha-Acetylenes

Total of methyl-, ethyl- and vinyl-acetylene

2

HC = Hydrocarbons

3

@ Depr = at Departure

4

Extraction solvent Terneuzen:Acetonitrile

Boehlen:N-Methylpyrrolidone

5

Acetald = Acetaldehyde

6

Oxygen in Vapor Space

Not applicable to BSL supplies.



READ PRECAUTIONARY INFORMATION AND MATERIAL SAFETY SHEETS. THIS PRODUCT IS
SHIPPED IN COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS REGARDING
CLASSIFICATION, PACKAGING, SHIPPING AND LABELING.

APPENDIX A

LAST PAGE



Page 15 of 21

--------------------------------------------------------------------------------

Graphic [tse-20200629xex10d1002.jpg]



Appendix B to Butadiene Sales Contract (Europe)



Date Printed:

2020-02-25



Effective Date:

2012-03-09

Supersedes Date:

2010-05-05



Name:

BUTADIENE



Specification Number:

000000323319 C101

Previous Specified Material:

00012852 C101



Customer Name & Address

TRINSEO DEUTSCHLAND GMBH

STRASSE E 17

SCHKOPAU Saxony-Anhalt

06258 DE





Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note



1,3-Butadiene



[*****]



WT%



ASTM D2593



1,2-Butadiene

[*****]

ppm wt

ASTM D2593



Methyl Acetylene

[*****]

ppm wt

ASTM D2593



Propadiene

[*****]

ppm wt

ASTM D2593



1-Butene

[*****]

WT%

ASTM D2593



2-Butenes, Total

[*****]

WT%

ASTM D2593



Isobutylene

[*****]

WT%

ASTM D2593



Vinyl Acetylene

[*****]

ppm wt

ASTM D2593





® ™ Trademark of The Dow Chemical Company ("Dow") or an affiliated company of
Dow



--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





Name:BUTADIENE

Specification Number:000000323319 C101

Effective Date:2012-03-09



Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note

alpha-Acetylenes

[*****]

ppm wt

ASTM D2593



Cyclopentadiene

[*****]

ppm wt

ASTM D2593



C5 & Heavier HC

[*****]

ppm wt

ASTM D2593

1

Inhibitor (TBC)

[*****]

ppm wt

ISO 8176



Butadiene Dimer @ Depr

[*****]

ppm wt

ASTM D2426

2

Extraction Solvent

[*****]

ppm wt

ASTM E1140

3

Sulfur, Total

[*****]

ppm wt

ASTM D3246



Chlorides, Total

[*****]

ppm wt

UOP 779



Carbonyls as Acetald

[*****]

ppm wt

ASTM D4423

4

Methanol

[*****]

ppm wt

ASTM D4864



Ethanol

[*****]

ppm wt

ASTM D4864



Ammonia + Amines

[*****]

ppm wt

UOP 430

5

Peroxides, as H2O2

[*****]

ppm wt

ASTM D5799



Nonvolatile Residue

[*****]

ppm wt

ASTM D1025

6





Page 17 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





Name:BUTADIENE

Specification Number:000000323319 C101

Effective Date:2012-03-09



Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note

Oxygen in Vapor Space

[*****]

% vol

ASTM D2504

7

Appearance

[*****]



Visual



Water

[*****]

ppm wt

ASTM D1744





Final Testing Requirements Notes:

1

HC = Hydrocarbons

2

@ Depr = at Departure

3

Extraction solvent Terneuzen:Acetonitrile

4

Acetald = Acetaldehyde

5

Ammonia + Amines

When using ASTM D4629 results must be corrected by extracting concentration of N
coming from the extraction solvent used.

For Acetonitrile:Results - Extraction solvent * 0.34

For N-Methylpyrrolidone:Results - Extraction solvent * 0.14

6

Nonvolatile Residue

Includes TBC

7

Oxygen in Vapor Space

Requirement is for barge/ship/rail transfers only.Not applicable to pipeline
transfers.

This parameter will not be routinely analyzed by Terneuzen based on

operating discipline which minimizes oxygen levels in railcars.



External Notes



1



This spec is for product transactions between producer Terneuzen and customer
Schkopau (Styron).





READ PRECAUTIONARY INFORMATION AND MATERIAL SAFETY SHEETS. THIS PRODUCT IS
SHIPPED IN COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS REGARDING
CLASSIFICATION, PACKAGING, SHIPPING AND LABELING.



LAST PAGE



Page 18 of 21

--------------------------------------------------------------------------------

Graphic [tse-20200629xex10d1002.jpg]

Appendix C to Butadiene Sales Contract (Europe)



Date Printed:

2020-02-25



Effective Date:

2012-03-09

Supersedes Date:

2010-03-09



Name:

BUTADIENE



Specification Number:

000000323337 C100

Previous Specified Material:

00012852 C100



Customer Name & Address

TRINSEO DEUTSCHLAND GMBH STRASSE E 17

SCHKOPAU Saxony-Anhalt 06258 DE





Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note



1,3-Butadiene



[*****]



WT%



ASTM D2593



1,2-Butadiene

[*****]

ppm wt

ASTM D2593



Methyl Acetylene

[*****]

ppm wt

ASTM D2593



Propadiene

[*****]

ppm wt

ASTM D2593



C3 Hydrocarbons

[*****]

WT%

ASTM D2593



1-Butene

[*****]

WT%

ASTM D2593



2-Butenes, Total

[*****]

WT%

ASTM D2593



Isobutylene

[*****]

WT%

ASTM D2593





® ™ Trademark of The Dow Chemical Company ("Dow") or an affiliated company of
Dow



--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





Name:BUTADIENE

Specification Number:000000323337 C100

Effective Date:2012-03-09



Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note

Vinyl Acetylene

[*****]

ppm wt

ASTM D2593



alpha-Acetylenes

[*****]

ppm wt

ASTM D2593



Cyclopentadiene

[*****]

ppm wt

ASTM D2593



C5 & Heavier HC

[*****]

ppm wt

ASTM D2593

1

Inhibitor (TBC)

[*****]

ppm wt

ISO 8176



Butadiene Dimer @ Depr

[*****]

ppm wt

ASTM D2426

2

Extraction Solvent

[*****]

ppm wt

ASTM E1140

3

Sulfur, Total

[*****]

ppm wt

ASTM D3246



Chlorides, Total

[*****]

ppm wt

UOP 779



Carbonyls as Acetald

[*****]

ppm wt

ASTM D4423

4

Methanol

[*****]

ppm wt

ASTM D4864



Ethanol

[*****]

ppm wt

ASTM D4864



Ammonia + Amines

[*****]

ppm wt

UOP 430



Peroxides, as H2O2

[*****]

ppm wt

ASTM D5799







Page 20 of 21

--------------------------------------------------------------------------------

BUTADIENE SUPPLY CONTRACT

TRINSEO/DOW





Name:BUTADIENE

Specification Number:000000323337 C100

Effective Date:2012-03-09



Final Testing Requirements

Test and Test Condition

Limit

Unit

Method

Note

Nonvolatile Residue

[*****]

ppm wt

ASTM D1025

5

Appearance

[*****]



Visual



Water

[*****]

ppm wt

ASTM D1744





Final Testing Requirements Notes:

1

HC = Hydrocarbons

2

@ Depr = at Departure

3

Extraction solvent

Boehlen: N-Methylpyrrolidone

4

Acetald = Acetaldehyde

5

Nonvolatile Residue

Includes TBC





READ PRECAUTIONARY INFORMATION AND MATERIAL SAFETY SHEETS. THIS PRODUCT IS
SHIPPED IN COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS REGARDING
CLASSIFICATION, PACKAGING, SHIPPING AND LABELING.



LAST PAGE

Page 21 of 21

--------------------------------------------------------------------------------